                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
     Case No.      ED CV 19-557 PA (ASx)                                          Date    May 10, 2019
     Title         Fabian Gonzalez v. Hub International Midwest Limited, et al.



     Present: The Honorable      PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
             Kamilla Sali-Suleyman                         Not Reported                           N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                  None
     Proceedings:             IN CHAMBERS - COURT ORDER

        Before the Court is a Motion to Remand Case to State Court (“Motion,” Docket No. 15) filed by
plaintiff Fabian Gonzalez (“Plaintiff”). Defendant HUB International Limited (“Defendant”) has filed
an opposition (Docket No. 18), and Plaintiff has filed a reply (Docket No. 24). Pursuant to Rule 78 of
the Federal Rules of Civil Procedure and Local Rule 7-15, the Court finds this matter appropriate for
decision without oral argument. The hearing calendared for May 13, 2019 is vacated, and the matter
taken off calendar.

I.           Background

       Plaintiff commenced this putative class action in San Bernardino County Superior Court on
January 8, 2019. (Compl., Docket No. 1-2; see Notice of Removal ¶ 6, Docket No. 1.) On March 28,
2019, Defendant removed the action to this Court, asserting that subject matter jurisdiction exists under
the Class Action Fairness Act (“CAFA”). (Notice of Removal ¶¶ 1-3.) See 28 U.S.C. § 1332(d)(2).

        According to the complaint, Defendant1/ “is an insurance brokerage providing an array of
property, casualty, risk management, life and health, employee benefits, investment, and wealth
management products and services.” (Compl. ¶ 2.) Plaintiff has been employed by Defendant as a
non-exempt employee paid on an hourly basis since March 4, 2013. (Id. ¶ 3.) Plaintiff accuses
Defendant of various state-law wage-and-hour violations, asserting causes of action for: (1) violation of
California’s Unfair Competition Law; (2) failure to pay overtime wages; (3) failure to provide required
meal periods; (4) failure to provide required rest periods; and (5) failure to provide accurate itemized
wage statements. (Id. ¶¶ 41-83.) For his first cause of action, Plaintiff seeks to represent a class of “all
individuals who are or previously were employed by DEFENDANT in California and classified as
non-exempt employees . . . at any time during the period beginning on the date four (4) years prior to the
filing of this Complaint and ending on the date as determined by the Court.” (Id. ¶ 19.) Plaintiff also
seeks to represent a subclass of “all members of the [class] classified as non-exempt employees . . . at


1/
      The complaint names HUB International Midwest Limited as defendant, but that entity “does not
employ any employees. Rather, Plaintiff is employed by [Defendant].” (Notice of Removal ¶ 20.)
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 8
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
 Title          Fabian Gonzalez v. Hub International Midwest Limited, et al.

any time during the period beginning on the date three (3) years prior to the filing of the complaint and
ending on the date as determined by the Court.” (Id. ¶ 31.)

II.      Legal Standard

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded
to state court if the federal court lacks subject matter jurisdiction. Id. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is strictly
construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th
Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Libhart v. Santa Monica
Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).

         Federal subject matter jurisdiction may be based on diversity of citizenship pursuant to CAFA.
See 28 U.S.C. § 1332(d)(2). To invoke diversity jurisdiction pursuant to CAFA, it must be established
that at least one plaintiff and one defendant are citizens of different states and that the aggregate amount
in controversy exceeds $5,000,000.00, exclusive of interests and costs. Id. “[U]nder CAFA the burden
of establishing removal jurisdiction remains, as before, on the proponent of federal jurisdiction.”
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 685 (9th Cir. 2006) (per curiam).

         “The notice of removal ‘need include only a plausible allegation that the amount in controversy
exceeds the jurisdictional threshold,’ and need not contain evidentiary submissions.” Fritsch v. Swift
Transp. Co. of Ariz., LLC, 899 F.3d 785, 788 (9th Cir. 2018) (quoting Dart Cherokee Basin Operating
Co., LLC v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554, 190 L. Ed. 2d 495 (2014)). However, “[i]f the
amount in controversy is not clear from the face of the complaint, ‘the defendant seeking removal bears
the burden to show by a preponderance of the evidence that the aggregate amount in controversy exceeds
$5 million when federal jurisdiction is challenged.’” Id. at 788-89 (quoting Ibarra v. Manheim Invs.,
Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)). “Along with the complaint, [courts] consider allegations in
the removal petition, as well as ‘summary-judgment-type evidence relevant to the amount in controversy
at the time of removal.’” Id. at 793 (quoting Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
2005)). “Under this system, a defendant cannot establish removal jurisdiction by mere speculation and
conjecture, with unreasonable assumptions.” Ibarra, 775 F.3d at 1197. “[A] damages assessment may
require a chain of reasoning that includes assumptions,” but “those assumptions cannot be pulled from
thin air” and “need some reasonable ground underlying them.” Id. at 1199.

III.     Discussion

      Plaintiff’s Motion centers on whether Defendant has established that CAFA’s $5,000,000
amount-in-controversy requirement is satisfied. Plaintiff argues that Defendant relies on unreasonable
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 8
                                                                                                           JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
 Title          Fabian Gonzalez v. Hub International Midwest Limited, et al.

and unsupported assumptions in its Notice of Removal, including with respect to the rate at which
statutory violations occurred, and therefore fails to sustain its burden. (Pl.’s Mem. P. & A. at 1, 4-8,
Docket No. 15-1; Reply at 1-3, 10-12.)

        In its Notice of Removal, Defendant alleges that at least $6,475,416 is in controversy based on
Plaintiff’s claims and his request for attorneys’ fees. (Notice of Removal ¶¶ 26-43.) In calculating this
amount, Defendant generally relies on a four-year statute of limitations based on Plaintiff’s Unfair
Competition Law claim. (Id. ¶ 32.) With its Notice of Removal, Defendant submitted a declaration
from Amanda Baeza, a Senior Professional in Human Resources, which stated the following:

                 a.     Between January 8, 2015 and February 6, 2019, approximately 223
                        hourly, non-exempt employees worked for Defendant in California.

                 b.     The average hourly rate of those employees is $17.96.

                 c.     Between January 8, 2015 and February 6, 2019, HUB
                        International’s non-exempt California employees have worked
                        approximately 19,716 workweeks.

                 d.     Since January 8, 2018, there have been approximately 193
                        non-exempt California employees.

                 e.     California non-exempt employees are paid biweekly. There have
                        been 4,106 pay periods since January 8, 2018.

(Baeza Decl. ¶ 8, Docket No. 1-5; see Notice of Removal ¶ 33.)

        In its opposition to Plaintiff’s Motion, Defendant contends that its Notice of Removal surpasses
the requirements for establishing the amount in controversy because of Baeza’s declaration. (Opp’n at
5-7.) Defendant disputes that it must submit additional evidence to support its assumed violation rates,
and it argues that Plaintiff’s failure to submit evidence of his own is a sufficient reason to deny the
Motion. (Id. at 7-9.) However, Plaintiff expressly alleges in his complaint that the amount in
controversy is less than $5,000,000. (Compl. ¶¶ 4, 19, 31.) As a result, Defendant bears the burden of
showing by a preponderance of the evidence of the evidence that CAFA’s jurisdictional threshold is met.
See Ibarra, 775 F.3d at 1197-98. Plaintiff’s failure to submit his own evidence is not of itself grounds
for denying his Motion, as a “plaintiff is required to come forward with contrary evidence only when the
removing defendant has first come forward with sufficient evidence to meet its initial burden.” Amirian
v. Umpqua Bank, No. CV 17-7574 FMO (FFMx), 2018 WL 3655666, at *2 (C.D. Cal. July 31, 2018).

        Defendant further argues that its Notice of Removal, supported by Baeza’s declaration, is
sufficient to establish the amount in controversy. (Opp’n at 9-19.) As will be explained, the Court
agrees with Plaintiff that each of Defendant’s calculations are based on assumptions that Defendant has
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 3 of 8
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
 Title          Fabian Gonzalez v. Hub International Midwest Limited, et al.

not adequately supported. Defendant therefore fails to establish by a preponderance of the evidence that
CAFA’s amount-in-controversy requirement is satisfied.

         A.      Overtime Wages

        Under California law, “[e]ight hours of labor constitutes a day’s work. Any work in excess of
eight hours in one workday and any work in excess of 40 hours in any one workweek . . . shall be
compensated at the rate of no less than one and one-half times the regular rate of pay for an employee.”
Cal. Labor Code § 510(a).

        Plaintiff alleges that Defendant had a “uniform policy and practice which failed to lawfully
compensate [Plaintiff and similarly situated] employees for all their overtime worked,” as Defendant
“failed and continues to fail to accurately calculate and pay PLAINTIFF and [other class members] for
their overtime worked.” (Compl. ¶¶ 5, 8; see id. ¶¶ 15-16, 22-24, 26, 32, 36-37, 46-47, 56-71.) Plaintiff
and other class members were “compensated at an hourly rate plus incentive pay that was tied to specific
elements of an employee’s performance,” but Defendant did not include that incentive compensation
when calculating the regular rate of pay for purposes of paying overtime wages. (Id. ¶¶ 9-10, 15-16.)
That failure “has resulted in a systematic underpayment of overtime compensation to PLAINTIFF and
other [class] members by DEFENDANT.” (Id. ¶ 10; see id. ¶ 15.) Plaintiff alleges that he “met
DEFENDANT’s predefined eligibility performance requirements [for incentive compensation] in
various pay periods throughout his employment with DEFENDANT.” (Id. ¶ 16.)

        Defendant alleges in its Notice of Removal that Plaintiff “does not state the amount of overtime
eligible time that he and the putative class worked each week without receiving the overtime premium,”
and that “every workday for every putative class member is in controversy at this juncture.” (Notice of
Removal ¶ 34.) Defendant calculates that “there are approximately 19,716 workweeks at issue for the
overtime claim, and employees’ average rate of pay was $17.96. While [Defendant] denies the validity
and merit of Plaintiff’s overtime claim, for purposes of removal only, assuming five hours of overtime
per employee per workweek, the amount in controversy for the overtime claim is $2,655,745 (19,716
workweeks * 5 hours overtime * $17.96 hourly rate * 1.5 overtime premium).” (Id. ¶ 36.) In its
opposition, Defendant argues that these calculations, and its assumption of five unpaid hours of overtime
per workweek, are reasonable. (Opp’n at 13-15.)

        Although the complaint alleges that Defendant never properly calculated class members’
overtime wages, Plaintiff is alleged to have worked overtime only in “various pay periods.” (Compl.
¶ 16.) The complaint does not indicate the frequency at which overtime work occurred, let alone suggest
the five-hour-per-week rate that Defendant uses. Defendant cites no evidentiary basis for its assumed
rate. The only actual evidence that Defendant has provided, Baeza’s declaration, does not address the
frequency of employees’ overtime work, or any other alleged statutory violations. Defendant thus fails
to establish the amount of unpaid overtime wages in controversy. See, e.g., Amirian, 2018 WL
3655666, at *3-5 (concluding that similar declaration “provides no support for the assumptions

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 4 of 8
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
 Title          Fabian Gonzalez v. Hub International Midwest Limited, et al.

defendant makes in its calculations,” including assumed rate of 0.25 hours of overtime per pay period
per employee); Contreras v. J.R. Simplot Co., No. 2:17-cv-00585-KJM-EFB, 2017 WL 4457228, at *3
(E.D. Cal. Oct. 6, 2017) (rejecting assumed rate of one hour of overtime per week for similar reasons).

         B.      Missed Meal and Rest Periods

        California law prohibits employers from requiring employees to work during a required meal or
rest period, and the employer must pay to the employee an additional hour of pay at the employee’s
regular rate of pay for each day that the period is not provided. Cal. Labor Code §§ 226.7(b)-(c),
1197(b)-(c).

         Plaintiff alleges that “[a]s a result of their rigorous work schedules” and due to Defendant’s
“strict corporate policy and practice,” Plaintiff and other class members “are . . . from time to time
unable to take off duty meal breaks and are not fully relieved of duty for meal periods.” (Compl. ¶¶ 12,
16, 26(c), 37(b), 48, 72-75.) Plaintiff similarly alleges that “[a]s a result of their rigorous work
schedules, PLAINTIFF and other [class members] are periodically denied their proper rest periods by
DEFENDANT and DEFENDANT’s managers.” (Id. ¶¶ 13, 16, 26(c), 37(b), 76-79.)

         Defendant alleges in its Notice of Removal that “[b]ased on the available employment records,
there are approximately 223 putative class members at issue for Plaintiff’s missed meal period and rest
break claims with 19,716 work weeks in the alleged class period for each cause of
action. . . . [Defendant] calculates that based on the hourly rates of pay for the putative class members
and assuming three missed meal periods and three missed rest breaks per week, the amount in
controversy for each allegation is $1,062,569 (19,716 workweeks * $17.96 hourly wage * 3 violations
per workweek). Adding meal and rest break claims together totals $2,125,138.” (Notice of Removal
¶ 38.) In its opposition, Defendant notes that it made a calculation error in the Notice of Removal and
states that $2,124,596 is in controversy for these claims together. (Opp’n at 11 & n.2.) Defendant
explains that the proper calculation for each set of claims is “19,716 [workweeks] x $ 53.88 [three hours
premium pay].” (Id. at 11.) Defendant argues that its assumptions of three missed meal breaks and three
missed rest periods per week are reasonable because Plaintiff alleges that Defendant had a corporate
policy that resulted in the violations. (Id. at 10-13.) Defendant also refers to Plaintiff’s discovery
requests, asserting that “Plaintiff himself does not provide any limitation on these claims nor any
evidence that his allegations are less sweeping than they appear. To the contrary, Plaintiff’s written
discovery seeks every meal premium payment made and documents concerning payroll records for every
putative class member during the entire statutory period.” (Id. at 12; see Docket No. 18-1.)

        Plaintiff alleges that he and other class members missed meal periods “from time to time.”
(Compl. ¶¶ 12, 16, 73.) Plaintiff alleges that he and other class members were unable to take rest
periods during “some shifts,” “from time to time” or “periodically.” (Id. ¶¶ 13, 16, 77.) These
allegations provide no basis for Defendant’s assumption of three missed meal periods and three missed
rest periods each week, and Defendant has provided no evidence that would support such rates.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 5 of 8
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
 Title          Fabian Gonzalez v. Hub International Midwest Limited, et al.

Plaintiff’s discovery requests only suggest that Plaintiff is attempting to determine how many violations
occurred; they are not evidence of any particular violation rate. The Court thus finds that Defendant has
failed to establish the amount in controversy due to Plaintiff’s meal- and rest-break claims. See, e.g.,
Garibay v. Archstone Communities LLC, 539 F. App’x 763, 764 (9th Cir. 2013) (holding that a
“declaration by [the defendants’] supervisor of payroll, which sets forth only the number of employees
during the relevant period, the number of pay periods, and general information about hourly employee
wages” and the defendants’ “speculative and self-serving assumptions about key unknown variables”
were insufficient to support assumption of two missed breaks per week); Salazar v. Johnson & Johnson
Consumer Inc., No. 2:18-CV-05884-SJO-E, 2018 WL 4560683, at *3-4 (C.D. Cal. Sept. 19, 2018)
(holding that assumption of one missed meal break and one missed rest period every five shifts was not
justified where defendant submitted similar declaration and where the complaint alleged that violations
occurred “from time to time” or “periodically”).

         C.      Inaccurate Wage Statements

        California employers must provide their employees “accurate itemized statement[s] in writing
showing [among other things,] gross wages earned . . . [and] all applicable hourly rates in effect during
the pay period and the corresponding number of hours worked at each hourly rate by the
employee.” Cal. Labor Code § 226(a). “An employee suffering injury as a result of a knowing and
intentional failure by an employer to comply with subdivision (a) is entitled to recover the greater of all
actual damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one
hundred dollars ($100) per employee for each violation in a subsequent pay period, not to exceed an
aggregate penalty of four thousand dollars ($4,000) . . . .” Id. § 226(e)(1).

        Plaintiff alleges that “[w]hen PLAINTIFF and other [class members] worked overtime in the
same pay period they earned incentive wages and/or missed meal and rest breaks, DEFENDANT also
failed to provide [them] with complete and accurate wage statements” because the statements “failed to
show, among other things, the correct overtime rate for overtime worked . . . and the correct penalty
payments or missed meal and rest periods. . . . [Additionally], DEFENDANT failed to issue to
PLAINTIFF an itemized wage statement that lists all the requirements under California Labor Code 226
et seq. As a result, from time to time DEFENDANT provided PLAINTIFF and the other members of the
[class] with wage statements which violated Cal. Lab. Code § 226.” (Compl. ¶ 14; see id. ¶¶ 16, 37(c),
80-83.) Plaintiff alleges that Defendant acted willfully, his and other class members’ damages “are
difficult to estimate,” and Plaintiff and class members thus may elect to recover the statutory damages
under Labor Code section 226(e)(1). (Id. ¶ 83.)

       Defendant alleges in its Notice of Removal that “given the one year statute of limitation
applicable to section 226 claims[,] . . . based on the available employment records, there are
approximately 193 putative class members at issue for Plaintiff’s wage statement allegations.
[Defendant] pays its non-exempt employees biweekly, and has issued 4,106 paystubs to non-exempt
employees since January 8, 2018. The resulting amount in controversy for Plaintiff’s wage statement

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 6 of 8
                                                                                                         JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
 Title          Fabian Gonzalez v. Hub International Midwest Limited, et al.

claim is $399,450 ((223 * $50) + ((4,106-223) * $100).” (Notice of Removal ¶ 40 (citations omitted).)
In its opposition, Defendant states that it made a calculation error in the Notice of Removal and that
there actually is “$400,950 [in] controversy ([4,106 pay periods x $100 penalty] – [193 initial pay
periods x $50], subject to the $4,000 cap)” based on this claim. (Opp’n at 16 & n.4 (footnote omitted).)
Defendant contends that its calculations, and its assumption that every wage statement was deficient, are
reasonable. (Id. at 15-17.)

         Plaintiff alleges that Defendant’s wage statements were inaccurate “from time to time.” (Compl.
¶¶ 14, 82.) The alleged inaccuracy is based at least in part on the other alleged Labor Code violations,
the frequencies of which have not been established. The Court thus finds that Defendant has not
justified its assumptions in calculating the amount in controversy due to the wage-statement claims. See,
e.g., Garibay, 539 F. App’x at 764 (rejecting assumption that all class members were entitled to penalties
for all pay periods based on evidence similar to the Baeza declaration); Calderon v. BKB Constr, LP,
No. 17-cv-01255-DMR, 2017 WL 2618094, at *7 (N.D. Cal. June 16, 2017) (stating that an “allegation
in the complaint that Plaintiff and the other class members are entitled to receive the greater of their
actual damages or ‘an aggregate penalty not exceeding [$4,000.00] per employee’ does not entitle
Defendant to blindly assume that Plaintiff is entitled to a maximum statutory penalty of $4,000.00,” and
that a declaration from the defendant’s employment manager was “bereft of any details necessary to
support this assumption including, but not limited to, how many pay periods Plaintiff worked during his
employment, and whether the wage statement format changed over time”).

         D.      Attorneys’ Fees

       Plaintiff seeks “[a]n award of . . . attorneys’ fees and cost of suit, as allowable under the law,
including, but not limited to, pursuant to Labor Code § 218.5, § 226, and/or § 1194.” (Compl. p. 35.)

        Defendant alleges in its Notice of Removal that 25% of the damages exposure that it has
calculated should be included in the amount in controversy, as that is the benchmark for attorneys’ fees
awards in class actions. (Notice of Removal ¶ 41.) Defendant alleges that “the amount in controversy
for Plaintiff’s claims is at least $5,180,333,” and “attorneys’ fees at the benchmark percentage of
twenty-five percent further increases the amount in controversy by approximately $1,295,083 for a total
amount in controversy of at least $6,475,416.” (Id. ¶ 42.) Defendant’s attorneys’ fees estimate in its
opposition is increased to $1,295,322.75, apparently due to the application of the 25% benchmark to the
increased amount allegedly in controversy for the wage-statement claims. (See Opp’n at 17-19.)

        Attorneys’ fees may be included when calculating the amount in controversy. See Fritsch, 899
F.3d at 793-94. However, the 25% benchmark award in class actions is a percentage of the class’s
recovery; it is not added to the class’s recovery. See Staton v. Boeing, 327 F.3d 938, 968 (9th Cir.
2003); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998). Defendant’s mere reference to
the 25% benchmark, without more, fails to establish the amount of attorneys’ fees in controversy. See
Snow v. Watkins & Shepard Trucking, Inc., No. ED CV 18-2206-DMG (SPx), 2019 WL 1254571, at

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 7 of 8
                                                                                                          JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
     Case No.    ED CV 19-557 PA (ASx)                                          Date   May 10, 2019
     Title       Fabian Gonzalez v. Hub International Midwest Limited, et al.

*3-4 (C.D. Cal. Mar. 18, 2019); see also Fritsch, 899 F.3d at 796 (rejecting per se rule that “the amount
of attorneys’ fees in controversy in class actions is 25 percent of all other alleged recovery”).

        In its opposition, Defendant points to fees requests made by Plaintiff’s counsel in other cases to
support Defendant’s allegations. (Opp’n at 18; see Docket No. 19.2/) However, Defendant makes no
attempt to analogize the facts or circumstances of those cases to this one. Defendant’s mere citation to
cases in which counsel sought larger proportions of a class’s recovery as attorneys’ fees, without more,
does not support Defendant’s allegations as to the amount in controversy here. See, e.g., Serran v. Pac.
Coast Feather Cushion Co., No. CV 17-4414-DMG (JEMx), 2017 WL 3720630, at *3 (C.D. Cal. Aug.
28, 2017) (“Defendants attempt to satisfy their burden by citing cases that supposedly had ‘allegations
similar to this one’ . . . [but] Defendants do not compare the allegations and circumstances of those cases
with those of the instant matter. Thus, Defendants’ citation to these cases does not satisfy their burden
of showing the amount in controversy through evidence and argument.” (citation omitted)).

       Moreover, even if Defendant had adequately supported its assertion that 25% of the class
recovery be included in the amount in controversy, Defendant still would fail to establish the amount of
attorneys’ fees in controversy because Defendant’s calculations of the class recovery are not adequately
supported. See, e.g., Garibay, 539 F. App’x at 764 (defendant’s reliance on 25% benchmark failed
because it had “not established by a preponderance of the evidence that the underlying amount upon
which those fees would be based [was] at least $4 million, as would be required to meet the $5 million
minimum”).

                                                 Conclusion

        For the foregoing reasons, the Court concludes that Defendant has failed to satisfy its burden of
establishing by a preponderance of the evidence that the amount in controversy exceeds $5,000,000 as
required for jurisdiction under CAFA. Plaintiff’s Motion to Remand Case to State Court (Docket No.
15) is granted. All pretrial and trial dates previously entered are vacated. This action is hereby
remanded to San Bernardino County Superior Court, case no. CIVDS1900463.

             IT IS SO ORDERED.




2/
        The Court grants Defendant’s unopposed request that the Court take judicial notice of those
state-court filings. See, e.g., Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
2006) (court may take judicial notice of court filings and other matters of public record).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 8 of 8
